  8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 1 of 9 - Page ID # 1124




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                      Plaintiff,
                                                               8:14CR367
        vs.                                          MEMORANDUM AND ORDER


TIMOTHY HICKMAN-SMITH,


                      Defendant.




       This matter is before the Court on the defendant’s motion for compassionate

release for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Filing No. 121.

The Court stayed this motion pending proof of exhaustion. Filing No. 122. The Court

additionally appointed the Public Defender’s office to represent defendant.           Id.

Thereafter, on June 5, 2020, counsel for the defendant moved for an order of

compassionate release investigation, Filing No. 124, which this Court granted, Filing No.

125. Defendant requests that this Court reduce his sentence to early home confinement.

The United States Probation Office completed its investigative report. Filing No. 130.

The Defendant’s briefing was completed on July 6, 2020. The Probation report was filed

on July 15, 2020. The Government responded to the defendant’s motion on September

2, 2020. Filing No. 134.

       Defendant was sentenced to serve 120 months in prison for possession with intent

to distribute.   That sentence constituted the statutory minimum for the offense of

                                           1
     8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 2 of 9 - Page ID # 1125




conviction, which was in excess of the minimum suggested by his guidelines’ calculation.

He has served a majority of the sentence already. He has a criminal history category of

II. It appears that he has less than four years left on this sentence and would be eligible

for placement in the reentry programming in less than 3 years. 18 U.S.C. §3624(c) (1).

This is defendant’s only felony conviction. He is now 31 years of age.

          DISCUSSION

          The First Step Act amended numerous provisions of the U.S. Code to promote

    rehabilitation of prisoners and unwind decades of mass incarceration. Cong. Research

    Serv., R45558, The First Step Act of 2018: An Overview 1 (2019). Congress designed

    the provision at issue here, 18 U.S.C. § 3582(c)(1)(A), for “Increasing the Use and

    Transparency of Compassionate Release.” § 603(b), 132 Stat. at 5239. Section

    3582(c)(1)(A) allows defendants, for the first time, to petition district courts directly for

    compassionate release. Id. Compassionate release provides a path for defendants

    with “extraordinary and compelling reasons” to leave prison early. § 3582(c)(1)(A)(i).

    Such a sentence reduction must comply with the 18 U.S.C. § 3553(a) factors and

    “applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A).

          Pursuant to § 3582(c)(1)(A), a defendant may (after exhausting his or her

    administrative remedies) move for reduction of his or her term of imprisonment based

    upon "extraordinary and compelling reasons." The Court, after considering the factors

    enumerated in 18 U.S.C. § 3553(a)1, may grant the motion if extraordinary and



1
  The statute states: (1) in any case--
(A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after
the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and may
impose a term of probation or supervised release with or without conditions that does not exceed the

                                                    2
  8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 3 of 9 - Page ID # 1126




 compelling reasons warrant the reduction, and such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.2 Accordingly, an

 initial review of the defendant's claim will involve these inquiries:

     1. Has the defendant exhausted administrative remedies?

     2. Has the defendant identified extraordinary and compelling reasons for

          reducing his or her term of imprisonment?

     3. Would application of the § 3553(a) factors permit reducing the defendant's

          sentence     if   those   extraordinary       and   compelling      reasons     were

          substantiated?

     4. Ensure that any reduction is consistent with applicable policy statements.

18 U.S.C. § 3582(c)(1)(A).

        Already “tinderboxes for infectious disease,” prisons now are even more

 dangerous than we typically accept. United States v. Rodriguez, No. 2:03-CR-00271-

 AB-1, 2020 WL 1627331, at *1 (E.D. Pa. Apr. 1, 2020). The Attorney General has

 directed the BOP to consider increased use of home confinement for at-risk inmates.

 Memorandum from U.S. Att’y Gen. William Barr to Dir. of Bureau of Prisons (Mar. 26,

 2020).

A. Exhaustion of Remedies

    Defendant made a request to the warden for compassionate release on April 3, 2020

and again on April 6, 2020, and thirty days has expired since that date. See United


unserved portion of the original term of imprisonment), after considering the factors set forth in section
3553(a) to the extent that they are applicable, if it finds that--
(i) extraordinary and compelling reasons warrant such a reduction; . . .
***** and that such a reduction is consistent with applicable policy statements issued by the Sentencing
Commission.
18 U.S.C. § 3582(c)(1)(A).

                                                    3
    8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 4 of 9 - Page ID # 1127




States v. Brown, __ F.Supp.3d __, 2020 WL 2091802, at *5 (S.D. Ia. Apr. 29, 2020)

(“Defendant . . . satisfied the exhaustion requirement’s text and purpose [when] [h]e gave

the BOP the first chance to review his circumstances and let thirty days pass before

proceeding to court.”). Accordingly, the Court has jurisdiction over this case.

B. Medical impairment

          The government contends that the defendant does not have medical conditions

that entitle him to a compassionate release.               First, the government argues that

defendant’s hypertension is recent and is controlled by medication (when he is

compliant); next, the government says as to defendant’s obesity, the medical staff

recommended that he go on a diet and exercise; and his sleep apnea has been

assessed as resolved.

          The Court finds that defendant’s physical and medical vulnerability to COVID-19

are extraordinary and compelling reason for a change in defendant’s sentence.2 See

e.g., U.S.S.G. § 1B1.13 comment. n.1 (A)-(C). As Judge Gerrard recently observed in

Jenkins, there is currently “no ‘applicable’ policy statement cabining the Court’s

discretion to act under § 3582(c)(1)(A).” United States v. Jenkins, 2020 WL 2814437,

at *3 (D. Neb. May 26, 2020); see also United States v. Redd, 2020 WL 1248493, at *5

(E.D. Va. March 16, 2020) (“there does not currently exist, for the purposes of satisfying

the First Step Act’s ‘consistency’ requirement, an ‘applicable policy statement.’”); United

States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019) (canvassing cases and

holding that courts, rather than the outdated policy statements, should determine

whether a defendant qualifies for compassionate release); United States v. Beck, 425 F.



2
    See defendant’s medical records at Filing No. 128-3.

                                                      4
     8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 5 of 9 - Page ID # 1128




Supp.2d 573, 579 (M.D.N.C. June 28, 2019) (“While the old policy statement provides

helpful guidance, it does not constrain the Court’s independent assessment of whether

‘extraordinary and compelling reasons’ warrant a sentence reduction under §

3582(c)(1)(A)(i).”).

         COVID-19 is clearly a global pandemic that presents extraordinary and

compelling release for certain prisoners. It is unprecedented. COVID-19 appears to

pose a particular risk for individuals with certain existing health conditions. These include

a compromised immune system, obesity, heart disease, hypertension, chronic lung

disease, diabetes mellitus, and asthma. Groups at Higher Risk for Severe Illness, Ctrs.

for        Disease        Control        &       Prevention         (April       17,        2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html.

         Hickman-Smith describes the circumstances at his prison in FCI Safford as: no

    social distancing; no cells, just warehousing; no dividers between bunks that are only 2

    feet apart and are lined up in rows; 5 to 15 inmates are within feet of each other when

    eating; the toilets and showers are not conducive to distancing; there is a lack of

    sufficient soap in some dispensers; and inmates who are working are coming back into

    the general population at the end of the day. At the time of the motion, defendant was

    on a CPAP machine that had been placed on the floor pushing dirty air up from the

    ground, with inmates stepping on the cords.3 Further, Arizona is now known for record

    numbers of COVID-19 infections and deaths.

         From a medical perspective, defendant is obese. This is statistically a high risk for


3
 Apparently, Hickman-Smith is no longer permitted to use the CPAP machine, as the BOP cannot find a
suitable place to put it.

                                                 5
    8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 6 of 9 - Page ID # 1129




COVID-19 complications. He also has allergies, essential primary hypertension, and

sleep apnea. Filing No. 128, Exhibit 3, Medical Records, at 16, 27. All of these factors

increase his risk of contracting COVID-19. The CDC study of those hospitalized in March

of 2020 showed “[a]pproximately 90% of hospitalized patients identified through COVID-

NET had one or more underlying conditions, the most common being obesity,

hypertension, chronic lung disease, diabetes mellitus, and cardiovascular disease.”4

Obesity was considered to be an extraordinary and compelling factor in favor of release

in the following cases: United States v. Handy, 3:10-cr-00128-RNC-8, 2020 WL 2487371

(D. Conn. May 14, 2020); United States v. Barber, 6:18-cr-00446-AA, 2020 WL 2404679

(D. Or. May 12, 2020); United States v. Hunt, 2:18-cr-20037-DPH-DRG, 2020 WL

2395222 (E.D. Mich. May 12, 2020), among many others.

        A number of courts have considered hypertension to be a significant factor in

granting compassionate release petitions and this court should do so as well. See United

States v. Handy, 3:10-cr-00128-RNC-8, 2020 WL 2487371 (D. Conn. May 14, 2020);

United States v. Mattingly, 6:15-cr-00005-NKM-JCH, 2020 WL 2499707 (W.D. Va. May

14, 2020); United States v. Lopez, 1:18-cr-02846-MV-1, 2020 WL 2489746 (D. N.M. May

14, 2020); United States v. Gutman, 1:19-cr-00069-RDB-2, 2020 WL 2467435 (D. Md.

May 13, 2020); United States v. Sedge, 1:16-cr-00537-KAM, 2020 WL 2475071 (E.D.

N.Y. May 13, 2020), among many others.

        Likewise, sleep apnea is known to decrease oxygen levels and affect normal heart

rhythms and higher levels of C-reactive protein. https://www.mayoclinic.org/diseases-



4
 Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-Confirmed
Coronavirus Disease 2019.
https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm?s_cid=mm6915e3_w

                                                   6
    8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 7 of 9 - Page ID # 1130




conditions/obstructive-sleep-apnea/symptoms-causes/syc-20352090. The use of a C-

pap machine can be dangerous to self and others, as it must be cleaned regularly, and it

can generate aerosols.5 A number of courts have found this increased risk to likewise be

extraordinary and compelling reasons for reducing an inmate’s sentence. See United

States v. Hunt, 2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D. Mich. May 12, 2020);

United States v. Amarrah, 5:17-cr-20464-JEL-EAS-1, 2020 WL 2220008 (E.D. Mich. May

7, 2020); United States v. Rivera, 1:86-cr-01124-JFK-4, 2020 WL 2094094 (S.D. N.Y.

May 1, 2020); United States v. Delgado, 3:18-cr-00017-VAB, 2020 WL 2464685 (D.

Conn. Apr. 30, 2020), and many others.

          C. 18 U.S.C. § 3582(c)(1)(A)(i) and § 3553(a) factors

          Finally, the Court must consider if compassionate release comports with any

Applicable § 3553(a) factors. See also § 3582(c)(1)(A). When reviewing the § 3553(a)

relevant factors, the balance of those factors support a sentence of home confinement.

The Court has already discussed the COVID-19 health factors herein that severely

increases the risk for severe illness for the defendant. Likewise, the prison facility is

overcrowded and is unable to adequately protect defendant, given his health factors, from

COVID-19.          Further, the Court finds that such conditions are not “just” under §

3553(a)(2)(A). In addition, the PSR showed no history of violence or assaults. Defendant

is one of the low-risk populations, and those tend to have higher density and more

commingling. The defendant does not appear to pose a threat to the public, and Hickman-

Smith has served the majority of his sentence.




5
    https://aasm.org/covid-19-resources/covid-19-faq/

                                                        7
  8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 8 of 9 - Page ID # 1131




       The Court believes that prison incarceration is unnecessary “to protect the public

from further crimes of the defendant.” § 3553(a)(2)(C). “According to BOP records, Mr.

Hickman-Smith has completed vocational training programs for Retail Management,

Building Construction, and Pre-Apprenticeship Carpentry, and participated in two

Industrial Housekeeping Apprenticeships. He has also taken classes in parenting, money

management, employment resume and interviewing, stock investing, breaking habits,

anger management, and criminal thinking.” Filing No. 130, PSR at 3. Also, there is very

little training going on in the prisons due to COVID-19, and thus it is difficult for defendant

to further rehabilitate himself. Defendant indicates he has a release plan to live with his

family. The probation office has confirmed that he can live with his brother. Defendant

also states that he has some potential job prospects. The probation officer indicated that

if this motion for compassionate release is granted, the release address would be

acceptable, as long as firearms are removed, and alcohol is secured. For these reasons,

the Court finds the factors favor granting defendant compassionate release.

       THEREFORE, IT IS ORDERED THAT:

       1. For the reasons stated herein, defendant’s Motion for compassionate release,

Filing No. 121, is GRANTED.

       2. IT IS FURTHER ORDERED THAT the defendant shall be released from Bureau

of Prisons Custody on September 30, 2020.

       3. IT IS FURTHER ORDERED THAT upon release, the defendant shall report to

the United States Probation and Pretrial Services Office for the District of Nebraska,

immediately upon his release.




                                              8
  8:14-cr-00367-JFB-TDT Doc # 136 Filed: 09/18/20 Page 9 of 9 - Page ID # 1132




      4. IT IS FURTHER ORDERED THAT no guns shall be present in the defendant’s

place of residence, nor shall alcohol be accessible to the defendant.

      5. IT IS FURTHER ORDRED THAT the Defendant remain in self-quarantine for

fourteen days upon returning home. He shall comply with national, state, and local orders

regarding COVID-19.

      Dated this 18th day of September, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            9
